DETAILED ACTION
This office action is in response to amendments filed on 05/05/2021.
Claims 1-8 and 10-21are pending of which claims 1, 18 and 21 are independent claims, and claim 9 is canceled.
Information disclosure
IDS, filed on 05/05/2021, is considered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview and an email exchange with Attorney Alan Davis on 6/29/2021. The application has been amended as follows: see attached OA appendix.

Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with  for each M-QAM symbol of a current block based on the threshold of the computed  parameters of the current block,  a binary trust weight with a value of either zero or one is set  for using  to compute a phase offset error and a frequency offset error associated with the current block, where  each of the M- QAM symbols having except a zero-valued binary trust weight is contributory in the computation of the phase and frequency offset errors.


Claims 1-17 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…determining coarse carrier phase and frequency offsets of an initial block of the series of blocks by: creating a grid of discrete candidate phase offset values; for each candidate phase offset value in the grid: applying the candidate phase offset value to each of the M-QAM symbols of the initial block; applying a respective hard decision from the symbol map to each of the candidate phase offset value-applied M-QAM symbols of the initial block; and computing a figure of merit for the candidate phase offset value based on the candidate phase offset value-applied M-QAM symbols of the initial block and their respective hard decisions; selecting the discrete candidate phase offset value from the grid having the best figure of merit as an initial phase offset estimate; and computing an initial frequency offset estimate using the M-QAM symbols of the initial block updated with the initial phase offset estimate, their respective hard decisions, and an approximation of the complex exponential function” as specified in claim 1. 

Claims 18-20 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 18,    “…tracking carrier phase and frequency offsets associated with subsequent blocks of the series of blocks after the initial block that includes the operations of: for each M-QAM symbol of a current block of the subsequent blocks, setting a binary trust weight for the M-QAM symbol based on comparison of a computed parameter with a threshold; and using the binary trust weights to compute a phase offset error and a frequency offset error associated with the current block, wherein each of the M-QAM symbols having a zero-valued binary trust weight is non-.  


Claim 21 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 21,    “… for each M-QAM symbol of a current block of the series of blocks subsequent to the initial block, set a binary trust weight for the M-QAM symbol based on comparison of a computed parameter with a threshold, wherein each binary trust weight has a value of either zero or one; and use the binary trust weights to compute a phase offset error and a frequency offset error associated with the current block, wherein each of the M-QAM symbols having a zero-valued binary trust weight is non-contributory in the computation of the phase and frequency offset errors” as specified in claim 21. 



The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Alic (US Pub. No. 20190123832) discloses demodulation of QAM signal. However the disclosure of  Alic taken individually or in combination with other prior art fail to 


Chaudhary (US Pub.  20130216005) discloses phase error correction. However the disclosure of  Chaudhary taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing  with tracking carrier phase and frequency offsets associated with subsequent blocks of the series of blocks after the initial block that includes the operations of: for each M-QAM symbol of a current block of the subsequent blocks, setting a binary trust 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477